Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/866,010 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 07/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,392,300 B2. 

1.	Claims 1-20 of instant application (Application No. 17/866,010) is compared to claims 1-18 of US Patent 11,392,300 B2 in the following table:
US Patent 11,392,300 B2
US Application 17/866,010
1. A memory device, comprising: 
an array of memory cells; and an access management architecture providing a secure access to a test mode of the array of memory cells, the access management architecture comprising: 

a register group comprising data identifying the memory device; 
a cryptographic algorithm calculating an internal signature having a mechanism for ensuring data freshness; 
a first non-volatile memory area storing specific data to be used by the cryptographic algorithm for calculating the internal signature; 
a second non-volatile memory area storing customer specific data to be used by the cryptographic algorithm for calculating the internal signature to authorize access to the memory array in more than one test mode; 
a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to the test mode of the array of memory cells; and 

a decisional multiplexer to: receive the specific data and the customer specific data; and 
provide the specific data or the customer specific data to the cryptographic algorithm on the basis of a command signal.
1. A memory device, comprising: 
an array of memory cells; 





a register group comprising data identifying the memory device; 



a first non-volatile memory area storing specific data to be used by a cryptographic algorithm for calculating an internal signature; 
a second non-volatile memory area storing customer specific data to be used by the cryptographic algorithm for calculating the internal signature to authorize access to the memory array in more than one test mode; and 






a decisional multiplexer to: receive the specific data and a customer specific data; and 
provide the specific data or the customer specific data to the cryptographic algorithm on the basis of a command signal.
2. The memory device of claim 1, wherein the cryptographic algorithm uses a secure hash function.
2. The memory device of claim 1, wherein the cryptographic algorithm uses a secure hash function.
3. The memory device of claim 1, wherein the cryptographic algorithm uses a Message Authentication Code (MAC) function.
3. The memory device of claim 1, wherein the cryptographic algorithm uses a Message Authentication Code (MAC) function.
4. The memory device of claim 3, wherein the specific data stored in the non-volatile memory area is a Secret Key of the MAC function.
4. The memory device of claim 3, wherein the specific data stored in the non-volatile memory area is a Secret Key of the MAC function.
5. The memory device of claim 1, further comprising 
a register for storing the calculated internal signature.
1. A memory device, comprising: an array of memory cells; and an access management architecture providing a secure access to a test mode of the array of memory cells, the access management architecture comprising: a register group comprising data identifying the memory device; a cryptographic algorithm calculating an internal signature having a mechanism for ensuring data freshness; a first non-volatile memory area storing specific data to be used by the cryptographic algorithm for calculating the internal signature; a second non-volatile memory area storing customer specific data to be used by the cryptographic algorithm for calculating the internal signature to authorize access to the memory array in more than one test mode; 
a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to the test mode of the array of memory cells; 
and a decisional multiplexer to: receive the specific data and the customer specific data; and provide the specific data or the customer specific data to the cryptographic algorithm on the basis of a command signal.
5. The memory device of claim 1, further comprising: 
a register for storing the calculated internal signature; and 





















a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to the test mode of the array of memory cells.
6. The memory device of claim 1, further comprising a register being accessed from outside the memory array to store a signature previously provided by a user.
6. The memory device of claim 1, further comprising a register being accessed externally of the memory array to store a signature previously provided by a user.
7. The memory device of claim 6, wherein the register storing the previously provided signature is a data register of a Joint Test Action Group (JTAG).
7. The memory device of claim 6, wherein the register storing the previously provided signature is a data register of a Joint Test Action Group (JTAG).
8. The memory device of claim 1, wherein the register group comprises a first register for non-volatile component variables of a Joint Test Action Group (JTAG) protocol and a second register for volatile component variables of the JTAG protocol.
8. The memory device of claim 1, wherein the register group comprises a first register for non-volatile component variables of a Joint Test Action Group (JTAG) protocol and a second register for volatile component variables of the JTAG protocol.
9. The memory device of claim 8, wherein the register group further comprises a register for random data by a controller using a specific JTAG instruction.
9. The memory device of claim 8, wherein the register group further comprises a register for random data by a controller using a specific JTAG instruction.
10. The memory device of claim 1, wherein the cryptographic algorithm is hardware implemented.
10. The memory device of claim 1, wherein the cryptographic algorithm is hardware implemented.
16. The method of claim 11, wherein selecting the specific data or the customer specific data to access different testing modes is performed by a decisional multiplexer.
11. The memory device of claim 1, wherein selecting the specific data or the customer specific data to access different testing modes is performed by a decisional multiplexer.
11. A method for managing access to a memory array, comprising: 
providing data identifying a memory device including the memory array, along with specific data to a cryptographic algorithm; 
calculating an internal signature; verifying data freshness; 
prompting a user to insert a previously provided signature; comparing the internally calculated signature with the user provided signature; allowing access to the memory array in a test mode in case of matching signatures; storing a customer specific data; and selecting the specific data or the customer specific data to access different testing modes.
12. A method, comprising: 

providing data identifying a memory device including the memory array, along with specific data to a cryptographic algorithm; 


prompting a user to insert a previously provided signature; comparing an internally calculated signature with a user provided signature; allowing access to the memory array in a test mode in case of matching signatures; storing a customer specific data; and selecting the specific data or the customer specific data to access different testing modes.
12. The method of claim 11, further comprising storing the data identifying the memory device in a register of a Joint Test Action Group (JTAG) protocol.
13. The method of claim 12, further comprising storing the data identifying the memory device in a register of a Joint Test Action Group (JTAG) protocol.
13. The method of claim 11, wherein the cryptographic algorithm uses a secure hash function, a Message Authentication Code (MAC) function, or both.

14. The method of claim 12, wherein the cryptographic algorithm uses a secure hash function, a Message Authentication Code (MAC) function, or both.
14. The method of claim 11, further comprising storing the specific data in a register of the memory array.
15. The method of claim 12, further comprising storing the specific data in a register of the memory array.
15. The method of claim 11, wherein comparing the internally calculated signature with the user provided signature provides a test enabled signal.
16. The method of claim 12, wherein comparing the internally calculated signature with the user provided signature provides a test enabled signal.
17. A system, comprising:
a System-on-Chip (SoC) component including a memory device, the memory device comprising: 
an array of memory cells; 
and an access management architecture providing a secure access to a test mode of the array of memory cells, the access management architecture comprising: a register group comprising data identifying the memory device; a cryptographic algorithm calculating an internal signature having a mechanism for ensuring data freshness; 
a first non-volatile memory area storing specific data to be used by the cryptographic algorithm for calculating the internal signature; a second non-volatile memory area to store customer specific data to be used by the cryptographic algorithm to calculate the internal signature to authorize access to the memory array in more than one test mode; 
a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to a test mode of the array of memory cells; and 

a decisional multiplexer to receive the specific data and the customer specific data and to provide the specific data or the customer data to the cryptographic algorithm on the basis of a command signal.
17. A system, comprising: a memory device, the memory device comprising: 


an array of memory cells; 









a first non-volatile memory area storing specific data to be used by a cryptographic algorithm for calculating an internal signature; a second non-volatile memory area to store customer specific data to be used by the cryptographic algorithm to calculate the internal signature to authorize access to the memory array in more than one test mode; and 






a decisional multiplexer to receive the specific data and the customer specific data and to provide the specific data or the customer data to the cryptographic algorithm on the basis of a command signal.
18. The system of claim 17, wherein the memory device further comprises: 

a register for storing the internally calculated signature; and a register being accessed from outside the memory array and configured to store a previously provided signature provided by a user.
18. The system of claim 17, wherein the memory device further comprises: 
a register for storing the internally calculated signature; and a register being accessed from outside the memory array and configured to store a previously provided signature provided by a user.
17. A system, comprising: a System-on-Chip (SoC) component including a memory device, the memory device comprising: an array of memory cells; and an access management architecture providing a secure access to a test mode of the array of memory cells, the access management architecture comprising: a register group comprising data identifying the memory device; a cryptographic algorithm calculating an internal signature having a mechanism for ensuring data freshness; a first non-volatile memory area storing specific data to be used by the cryptographic algorithm for calculating the internal signature; a second non-volatile memory area to store customer specific data to be used by the cryptographic algorithm to calculate the internal signature to authorize access to the memory array in more than one test mode; 

a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to a test mode of the array of memory cells; 
and a decisional multiplexer to receive the specific data and the customer specific data and to provide the specific data or the customer data to the cryptographic algorithm on the basis of a command signal.
19. The system of claim 17, wherein the memory device further comprises 





















a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to a test mode of the array of memory cells;
10. The memory device of claim 1, wherein the cryptographic algorithm is hardware implemented.
20. The system of claim 17, wherein the cryptographic algorithm is hardware implemented.



Conclusion
The prior art made of record and not relied upon are as follows:

7. 	Birgisson et al. (US 20170214664 A1).
2. 	Lindmo et al. (US 20080137861 A1).
3. 	Yu et al. (US 20100333055 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
December 1, 2022